McCLELLAN, J.
The only question presented by this record is whether a judgment creditor who redeems lands from a purchaser at execution sale may recover damages for waste committed by such purchaser prior to redemption. The purchaser being -the absolute owner of the land and all rights and interests in it, subject only to a right of re-purchase outstanding in judgment creditors of the defendant in execution — among others —it would seem upon general principles that he is not liable to the redemptioner for waste ; and so we understand it to have been substantially decided by this court. Morris v. Beebe, 54 Ala. 300, 307-8; Otis v. McMillan, 70 Ala. 46, 61-2, citing approvingly Kannon v. Pillow, 7 Humph. 292. The case of Dozier v. Mitchell, 65 Ala. 511, relied on for appellant involved redemption from a mortgagee in possession before valid foreclosure and not *587redemption from a purchaser at foreclosure sale : it was the assertion of the equity of redemption and not of the statutory right of redemption ; and is, therefore, not authority in the case at bar.
Affirmed.